          Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 1 of 17



 1                                                   THE HONORABLE RICHARD A. JONES
                                                 THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT

 8                           WESTERN DISTRICT OF WASHINGTON

 9                                         AT SEATTLE

10 B.F. and A.A., minors, by and through their     Case No.: 2:19-cv-910-RAJ-MLP
   guardian Joey Fields, et al.
11                                                 DEFENDANTS’ REPLY IN SUPPORT OF
                     Plaintiffs,                   MOTION TO COMPEL ARBITRATION
12                                                 AND TO DISMISS PLAINTIFFS’
          v.                                       CLAIMS
13
                                                   NOTED ON MOTION CALENDAR:
14 AMAZON.COM, INC., a Delaware                    Friday, October 4, 2019
   corporation, and A2Z DEVELOPMENT
15 CENTER, INC., a Delaware corporation,           HEARING DATE:
                                                   Thursday, October 17, 2019
16                    Defendants.

17

18

19

20

21

22

23

24

25

26

27

28

     AMAZON’S REPLY ISO MOT. TO                                        FENWICK & WEST LLP
                                                                      1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                        SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
                 Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 2 of 17



 1                                                     TABLE OF CONTENTS

 2                                                                                                                                    Page

 3 INTRODUCTION ...........................................................................................................................1

 4         I.         PLAINTIFFS DO NOT DISPUTE THAT THEIR PARENTS AGREED
                      TO ARBITRATE THE CLAIMS IN THIS LAWSUIT. ...............................................2
 5
           II.        PLAINTIFFS “KNOWINGLY EXPLOITED” THE BENEFIT OF THE
 6                    ALEXA AND AMAZON SERVICES. .........................................................................3
 7         III.       “ACCOUNT SHARING” CONSTITUTES A VALID BASIS FOR
                      COMPELLING ARBITRATION UNDER NICOSIA, WHICH ALSO
 8                    SUPPORTS ESTOPPEL. ..............................................................................................8
 9         IV.        PLAINTIFFS’ CLAIMS ARE INTERTWINED WITH THEIR
                      PARENTS’ AGREEMENTS TO ARBITRATE. ........................................................10
10

11 CONCLUSION ..............................................................................................................................11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      AMAZON’S REPLY ISO MOT. TO                                        -i-                                 FENWICK & WEST LLP
                                                                                                          1191 SECOND AVENUE, 10TH FLOOR
      COMPEL ARB.                                                                                           SEATTLE, WASHINGTON 98101
      CASE NO.: 2:19-CV-910-RAJ-MLP
              Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 3 of 17



 1                                                 TABLE OF AUTHORITIES

 2                                                                                                                              Page(s)

 3 CASES

 4 American Bureau Shipping v. Tencera Shipyard SPA,
      170 F.3d 349 (2d Cir. 1999)...................................................................................................5, 6
 5
   Birch v. Abercrombie,
 6    74 Wash. 486, as modified, 135 P. 821 (Wash. 1913) ...............................................................9

 7 Bridge v. Credit One Financial,
      14-CV 1512 (LDG (NJK), 2016 WL 1298712 (D. Nev. Mar. 31, 2016) ..................................6
 8
   Brown v. Comcast Corp.,
 9    No. 16-cv-00264ABSPX, 2016 WL 9109112 (C.D. Cal. Aug. 12, 2016) ................................7

10 Coastal Steel Corp. v. Tilghman Wheelabrator Ltd.,
      709 F.2d 190 (3rd Cir. 1983) ...................................................................................................11
11
   Comer v. Micor, Inc.,
12    436 F.3d 1098, 1101 (9th Cir. 2006) ...............................................................................4, 5, 10

13 Davis v. Browne,
      20 Wash. 2d 219 (1944) .............................................................................................................9
14
   Double D Trade Co., LLC v. Lamex Foods, Inc.,
15    No. C09-0919RSL, 2009 WL 4927899 (W.D. Wash. Dec. 14, 2009) ................................7, 10

16 E.I. Dupont de Nemours and Co. v. Rhone Poulenc Fiber and Resin
       Intermediates, S.A.S.,
17     269 F.3d 187 (3d Cir. 2001).............................................................................................4, 5, 10

18 Franklin Templeton Bank & Tr. v. Butler,
       No. 2:15-CV-435-JNP-EJF, 2016 WL 3129141 (D. Utah June 2, 2016) ..................................7
19
   InfoSpan, Inc. v. Emirates NBD Bank PJSC,
20     No. SACV111062JVSANX, 2012 WL 12960766 (C.D. Cal. Dec. 7, 2012) ..........................10

21 J.J. Ryan & Sons, Inc. v. Rhone Poulenc Textile, S.A.,
       863 F.2d 315 (4th Cir. 1988) ...................................................................................................10
22
   Janvey v. Alguire,
23     847 F.3d 231 (5th Cir. 2017) ...................................................................................................10

24 Joseph v. TrueBlue, Inc.,
      No. C14-5963 BHS, 2015 WL 575289 (W.D. Wash. Feb. 11, 2015) .......................................7
25
   Loyola v. American Credit Acceptance LLC,
26    No. 2:19-cv-0002-SMJ, 2019 WL 1601362 (E.D. Wash. Apr. 15, 2019) .............................5, 7

27 Madera West Condominium Association v. Marx/Okubo,
     175 Wash. App. 1032 (2013) .....................................................................................................5
28

      AMAZON’S REPLY ISO MOT. TO                                      - ii -                              FENWICK & WEST LLP
                                                                                                        1191 SECOND AVENUE, 10TH FLOOR
      COMPEL ARB.                                                                                         SEATTLE, WASHINGTON 98101
      CASE NO.: 2:19-CV-910-RAJ-MLP
              Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 4 of 17



 1                                                 TABLE OF AUTHORITIES
                                                         (continued)
 2
                                                                                                                                Page(s)
 3
      CASES
 4
      MAG Portfolio Consult, GMBH v. Merlin Biomed Grp. LLC,
 5      268 F.3d 58 (2d Cir. 2001).......................................................................................................10

 6 McKee v. Audible, Inc.,
      No. CV 17-1941-GW(EX), 2017 WL 4685039 (C.D. Cal. July 17, 2017) ...............................7
 7
   Merrill Lynch Inv. Managers v. Optibase, Ltd.,
 8    337 F.3d 125 (2d Cir. 2003).....................................................................................................10

 9 Mundi v. Union Sec. Life Ins. Co.,
      555 F.3d 1042 (9th Cir. 2009) ...................................................................................................4
10
   Nicosia v. Amazon.com, Inc.,
11    384 F. Supp. 3d 254 (E.D.N.Y. 2019) ...............................................................................6, 8, 9

12 Payne v. Amazon.com, Inc.,
      No. 2:17-CV-2313-PMD, 2018 WL 4489275 (D.S.C. July 25, 2018) ..................................5, 6
13
   Rajagopalan v. NoteWorld, LLC,
14    718 F.3d 844 (9th Cir. 2013) .....................................................................................................7

15 Stuart v. Korey,
      No. C16-1815 RSM, 2017 WL 1496360 (W.D. Wash. Apr. 26, 2017) ....................................7
16
   Thomson-CSF, S.A. v. Am. Arbitration Ass’n,
17    64 F.3d 773 (2d Cir. 1995).......................................................................................................10

18 Townsend v. Quadrant Corp.,
      153 Wash. App. 870 (2009) .......................................................................................................4
19
   Townsend v. Quadrant Corp.,
20    173 Wash. 2d 451 (2012) ...................................................................................................1, 4, 6

21 Univera, Inc. v. Terhune,
      No. C09-5227 RBL, 2009 WL 3877558 (W.D. Wash. Nov. 18, 2009) ....................................7
22
   RULES
23
   Washington Rules of Court GR 14.1(a) ...........................................................................................5
24

25

26

27

28

      AMAZON’S REPLY ISO MOT. TO                                     - iii -                              FENWICK & WEST LLP
                                                                                                        1191 SECOND AVENUE, 10TH FLOOR
      COMPEL ARB.                                                                                         SEATTLE, WASHINGTON 98101
      CASE NO.: 2:19-CV-910-RAJ-MLP
           Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 5 of 17



 1                                           INTRODUCTION

 2          Plaintiffs’ Parents do not deny that they entered binding arbitration agreements with

 3 Amazon. They do not deny that the agreements were a precondition to their setting up the Alexa-

 4 enabled Echo devices that they bought, installed in their homes—in some cases in their children’s

 5 rooms—and let their children use to access the Alexa service through their Amazon accounts. Nor

 6 do the Parents deny that those agreements would be enforceable against them had they brought

 7 this case solely on behalf of themselves, rather than nominally on behalf of their children. Instead,

 8 the Parents argue that they and their children can avoid arbitration because the children did not

 9 enter separate agreements to arbitrate disputes regarding the use of their parents’ Amazon Alexa

10 accounts. Well-established principles of equity prevent this effort to avoid arbitration.

11          Plaintiffs’ position rests on three fallacies.     First, Plaintiffs argue that the Amazon

12 agreements could have, but did not, provide that Amazon account holders enter the Amazon

13 Conditions of Use (the “COUs”) and Alexa Terms of Use on behalf of their children. Plaintiffs

14 are wrong. The Amazon COUs state that the Amazon account holder is responsible for “restricting

15 access to your account,” and they require the holder to “agree to accept responsibility for all

16 activities that occur under your account or password.” Buckley Decl. (Dkt. No. 56) at ¶ 5, Ex. 1

17 at 2-3; see also id., Exs. 2-6. Although this issue was discussed in Amazon’s motion, the

18 Opposition conspicuously ignores this provision. This provision expressly sets forth what is

19 otherwise self-evident: that Amazon account holders bear responsibility for how they let their

20 minor children use their accounts.

21          Second, Plaintiffs incorrectly contend that principles of equitable estoppel prevent a non-

22 signatory from avoiding arbitration only when the non-signatory sues to enforce the contract

23 containing the arbitration agreement. Again, Plaintiffs are wrong. This was exactly the position

24 advocated by the dissent in the Washington Supreme Court’s ruling in Townsend v. Quadrant

25 Corp., 173 Wash.2d 451, 464-65 (2012) (“Townsend II”). Several courts, including the majority

26 in Townsend II, have required a non-signatory to arbitrate non-contract claims where the plaintiff

27 exploited the benefits of the contract in manners other than suing on the contract. Plaintiffs do not

28 contest that their children affirmatively and frequently acted to exploit the benefits of their parents’

     AMAZON’S REPLY ISO MOT. TO                       -1-                        FENWICK & WEST LLP
                                                                                1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                  SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
            Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 6 of 17



 1 contractual relationship with Amazon concerning Alexa by using the “Alexa” wake word to

 2 engage the service.

 3           Finally, the Parents contend that their children’s claims are not “inextricably intertwined”

 4 with the arbitration agreements because this theory of estoppel applies only when a non-signatory

 5 attempts to enforce an arbitration agreement with a signatory. But Plaintiffs ignore that the

 6 equitable principles behind this doctrine apply equally here, where the minor Plaintiffs’ claims are

 7 directly intertwined with the consent agreements entered by their Parents. And there could be no

 8 closer relationship than that between a parent and child.

 9           This is the type of case for which equitable estoppel is designed, i.e., signatories attempting

10 to use a non-signatory proxy inequitably to dodge their agreements to arbitrate. In this case,

11 Plaintiffs, their Parents, and their lawyers seek a windfall of thousands of dollars in damages per

12 recording, on behalf of a proposed class numbering in the millions. See Am. Compl. at ¶¶ 37-41,

13 141, 154, 167, 180, 193, 206, 219, 232. The gambit fails, and the Court should order arbitration.

14     I.    PLAINTIFFS DO NOT DISPUTE THAT THEIR PARENTS AGREED TO
             ARBITRATE THE CLAIMS IN THIS LAWSUIT.
15

16           The Opposition disputes only one issue in Amazon’s Motion (Dkt. No. 55): whether equity

17 supports application of the Parents’ agreements to arbitrate to bar them from litigating the same

18 claims on behalf of their children. Contrary to their positions before the Motion, Plaintiffs now

19 do not dispute that the Parents validly assented to the COUs and Alexa Terms. Nor do they dispute

20 that those agreements prohibit the Parents from bringing claims on their own behalf here.

21           Plaintiffs try to gin up some hypothetical doubt over whether the “parents agreed that

22 children would be bound by Amazon’s arbitration agreement.” Opp. (Dkt. No. 68) at 1. But the

23 Opposition ignores the actual language of the agreement the Parents made with Amazon:

24           You are responsible for maintaining the confidentiality of your account and
             password and for restricting access to your account, and you agree to accept
25           responsibility for all activities that occur under your account or password.
             Amazon does sell products for children, but it sells them to adults, who can
26           purchase with a credit card or other permitted payment method. If you are under
             18, you may use the Amazon Services only with involvement of a parent or
27           guardian. Parents and guardians may create profiles for teenagers in their Amazon
             Household.
28 Buckley Decl. at ¶ 5, Ex. 1 at 2-3 (emphases added); see also id. at Exs. 2-6. By this provision,

     AMAZON’S REPLY ISO MOT. TO                       -2-                         FENWICK & WEST LLP
                                                                                 1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                   SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
               Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 7 of 17



 1 which Plaintiffs do not dispute is binding and enforceable, the Parents assumed responsibility for

 2 any use of their respective Amazon accounts, including through Alexa, as well as for oversight of

 3 minors using the accounts. Plaintiffs fail to address this provision entirely.

 4       II.    PLAINTIFFS “KNOWINGLY EXPLOITED” THE BENEFIT OF THE ALEXA
                AND AMAZON SERVICES.
 5

 6              Plaintiffs acknowledge, as a legal matter, that if they “knowingly exploit[ed]” the benefit

 7 of the Amazon COUs and Alexa Terms, they are bound to the arbitration provision in those

 8 agreements under the principles of equitable estoppel. Opp. at 9. But they ignore the undisputed

 9 facts of that exploitation and misconstrue the law about it. See id. at 9-14.

10              The facts are now undisputed that the Plaintiffs knowingly received the benefits of the

11 contracts. Plaintiffs concede they each used the Alexa devices “regularly” or at least on “several

12 occasions” for a wide array of applications, including playing music, telling stories and jokes,

13 playing games, finding information, answering trivia questions, checking the weather, helping with

14 homework, etc. See, e.g., Motion at 11-14, 22. Ms. Burris, as one example, set up Alexa on seven

15 Android devices and four Echo Dots for her household, several of which have names reflecting

16 that they are in her children’s rooms. Id. at 12 (citing Gillespie Decl. (Dkt. Nos. 59, 66-1) at ¶¶ 19-

17 29, Ex. A). Plaintiffs cannot dispute that they knew they were using the Alexa service—indeed,

18 they had to invoke the “wake word,” “Alexa,” to do so. Nor do Plaintiffs dispute that they set up

19 a variety of Kid Skills designed for children, for which the Parents expressly authorized Amazon

20 to collect Plaintiffs’ voices. Id.1 In sum, Amazon established, without objection, that Plaintiffs

21 actively exploited the Alexa service which their parents deliberately made available to them.

22              Unable to deny that they knowingly exploited those benefits, Plaintiffs instead argue that

23 equitable estoppel applies only if their legal claims sounded in contract. See Opp. at 9. But the

24 legal standard provides that either suing on a contract or otherwise exploiting that contract is

25 sufficient to invoke equitable estoppel. Plaintiffs’ insistence that tort or statutory claims are not

26   1
     Plaintiffs contend that Amazon’s Parental Consent disclosure states “(falsely) that it will only
27 collect the child’s voice in connection with that skill.” Opp. at 3. The disclosure contains no such
   limitation; rather Amazon requires this additional parental consent when a user enables a child-
28 directed Kid Skill or where a parent creates a child member on its account. See Young Decl. (Dkt.
   No. 57) at ¶¶ 3, 14, Exh. C (Dkt. No. 57-3).
   AMAZON’S REPLY ISO MOT. TO                       -3-                        FENWICK & WEST LLP
                                                                                 1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                   SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
          Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 8 of 17



 1 subject to estoppel raises precisely the same arguments that the Washington Supreme Court

 2 rejected in Townsend II. Townsend II applied estoppel to the children’s tort and personal injury

 3 claims, expressly rejecting the dissent’s insistence that equitable estoppel could not apply in tort.2

 4 173 Wash. 2d at 461, 462-65 & n.3. The court there held that equitable estoppel barred the children

 5 from avoiding arbitration because “they received the benefit of the bargain in the transaction with

 6 [the builder] to the same extent as their parents” and “can be said to be knowingly exploiting the

 7 terms of the contract.” Id. at 460-62 (emphasis added) (citing Mundi v. Union Sec. Life Ins. Co.,

 8 555 F.3d 1042, 1046 (9th Cir. 2009), and quoting Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th

 9 Cir. 2006)). Indeed, the knowing exploitation is much clearer here where, unlike in Townsend II,

10 Plaintiffs must affirmatively say “Alexa” each time they want to use its features.

11          Plaintiffs cite to Comer (Opp. at 11), which did not apply Washington law, but which also

12 in no way undermines application of equitable estoppel here. Comer recognized that equitable

13 estoppel applies where the non-signatory “knowingly exploits the agreement containing the

14 arbitration clause despite having never signed the agreement.” 436 F.3d at 1101 (quoting E.I.

15 Dupont de Nemours and Co. v. Rhone Poulenc Fiber and Resin Intermediates, S.A.S., 269 F.3d

16 187 (3d Cir. 2001)). Comer declined to apply equitable estoppel where a plaintiff participant in

17 an ERISA plan had neither sued on “nor otherwise to take advantage of” the plan trustee’s

18 agreement with an investment advisor that required the trustee to arbitrate. Comer, 436 F.3d at

19 1102. Unlike Plaintiffs here—who affirmatively asked Alexa to help with their homework, or to

20 find music they liked—the passive plan participant in Comer never asked the investment manager

21 to do anything. Comer thus supports Amazon’s legal theory and is distinguishable on its facts.

22          In Dupont, non-signatory Dupont brought claims for fraud and breach of an oral agreement

23 that related to, but “occurred much later in time” than, the written contract with the arbitration

24 clause. 269 F.3d at 191. The court declined to apply equitable estoppel because it found “no

25 evidence” that the non-signatory embraced that written contract during its term or that it “received

26   2
     Despite Plaintiffs’ assertion to the contrary (Opp. at 9 n.1), Townsend v. Quadrant Corp.
27 (“Townsend    I”), 153 Wash. App. 870, 889 (2009), aff’d on other grounds, 173 Wash. 2d 451
   (2012), is relevant for its application of law on issues not addressed by Townsend II. Further,
28 Defendants’ references to the Townsend cases are neither misleading nor confusing as Plaintiffs
   suggest but are based logically on the chronological order of the decisions. Cf. Opp. at 9 n.1.
   AMAZON’S REPLY ISO MOT. TO                      -4-                       FENWICK & WEST LLP
                                                                              1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
           Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 9 of 17



 1 any direct benefit under” the contract. Id. at 200 (emphasis in original).3

 2          By contrast, Dupont distinguished American Bureau Shipping v. Tencera Shipyard SPA,

 3 170 F.3d 349 (2d Cir. 1999), on the basis that the non-signatory in that case, the owners of a racing

 4 yacht, had directly benefited from the agreement that contained the arbitration clause between the

 5 shipbuilder and a ship classification service. Specifically, because the shipbuilder’s classification

 6 certificate agreement permitted the non-signatory owners to obtain insurance and register the

 7 vessel under the French flag, the owners who exploited those benefits could not disavow the

 8 certificate’s arbitration clause. Id. at 353 (non-signatory received direct benefit because “without

 9 the [certificate], registration [under the French flag] would have been practically impossible”).

10 The direct benefit principle demonstrated by Tencera, and recognized by Dupont and Comer,

11 likewise require equitable estoppel here. Absent the Parents’ agreement to the COUs and Alexa

12 Terms, it would have been impossible for the Plaintiffs to use the Alexa service. It is undisputed

13 that Amazon will not provide the service that Plaintiffs exploited without that agreement.

14 Accordingly, the Plaintiffs, as in Tencera, cannot disavow the arbitration clause after accepting

15 the benefits of the agreement that contained it.4

16          Plaintiffs are wrong in asserting that “every case” applying Townsend II requires that the

17 plaintiffs bring claims only under the contract containing the arbitration agreement of equitable

18 estoppel to apply. Opp. at 10. While a claim sounding in contract may be sufficient to impose

19 estoppel, it is not essential. Both Payne v. Amazon.com, Inc., No. 2:17-CV-2313-PMD, 2018 WL

20   3
       Dupont nonetheless found the case to be “a close call,” though it concluded that the claims there
     were “far enough removed” from the contract that their invocation—in the absence of Dupont’s
21   prior receipt of benefits under the contract—would not warrant estoppel. 269 F.3d at 202.
     4
22     The other cases Plaintiffs rely on as defeating the “exploitation” theory of equitable estoppel are
     inapposite. Mundi, 555 F.3d at 1046, did not involve a non-signatory plaintiff nor the issue of
23   knowing receipt of benefits of a contract—although it recognized that estoppel would apply in
     such a situation. That case involved a non-signatory credit insurer defendant who sought the
24   benefit of plaintiff’s arbitration agreement with her lender, which by its terms did not even reach
     the subject matter of plaintiff’s claims. Plaintiffs fail to disclose that Madera West Condominium
25   Association v. Marx/Okubo, 175 Wash. App. 1032 (2013) is unpublished and therefor “has no
     precedential value and [is] not binding on any court.” Washington Rules of Court GR 14.1(a).
26   The case also did not involve arbitration. It held that a condominium association was not equitably
     estopped to deny an attorneys’ fee provision in an architectural contract to which it was not a party
27   when it also had not sued on that contract—a far cry from this case, which seeks to prevent parents
     from escaping an arbitration clause by suing in the name of their children. And in Loyola v.
28   American Credit Acceptance LLC, No. 2:19-cv-0002-SMJ, 2019 WL 1601362 (E.D. Wash. Apr.
     15, 2019), the court actually ordered the case to arbitration.
     AMAZON’S REPLY ISO MOT. TO                        -5-                         FENWICK & WEST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                 SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
          Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 10 of 17



 1 4489275 (D.S.C. July 25, 2018) and Nicosia v. Amazon.com, Inc., 384 F. Supp. 3d 254, 258

 2 (E.D.N.Y. 2019) support the common sense holding of Townsend II and Tencera, that the plaintiff

 3 may “knowingly exploit” a contract for equitable estoppel purposes by receiving the benefits of

 4 the contract, not just by suing on it. See Motion at 21-23 cf. Bridge v. Credit One Financial, 14-

 5 CV 1512 (LDG (NJK), 2016 WL 1298712 at *2 (D. Nev. Mar. 31, 2016) (applying estoppel to

 6 compel arbitration provision in a Telephone Consumer Protection Act claim where plaintiff had

 7 “benefitted from [his mother’s] agreement” by accessing the mother’s account).

 8          The court in Payne, 2018 WL 4489275, granted a motion to compel arbitration as to a non-

 9 signatory plaintiff who received as a gift a pair of glasses that her fiancé purchased through

10 Amazon.5 Id. at *7. The Payne court saw “no meaningful difference” between Townsend II and

11 the facts there, or between “the receipt of an injurious house and the receipt of an injurious pair of

12 glasses.” Id. While the plaintiff asserted a breach of warranty claim in addition to tort and statutory

13 claims, the Court’s decision did not turn on or require the presence of a claim under the contract,

14 but rather on the knowing receipt of the benefit of the contract relationship. Id. Similarly, the

15 Nicosia court granted a motion to compel arbitration against a non-signatory plaintiff who

16 “knowingly accepted the benefit of [his wife’s] contractual relationship with Amazon,” and as a

17 result, could not avoid the Amazon arbitration agreement. Nicosia, 384 F. Supp. 3d at 274-75

18 (citing Townsend II, 173 Wash.2d at 461, among other cases).

19          The holding in Townsend II is not only the law in Washington; it is the equitable result

20 here. There is no reason why the Parents—having procured the Alexa service by agreement to the

21 COUs and Alexa Terms, agreed to take responsibility for the use of that service in their household,

22 and then turned their children loose to use the service—should evade their agreement by bringing

23 tort or statutory claims, rather than strictly contractual ones. Plaintiffs’ claims stem from the use

24 of the Alexa devices obtained by virtue of their Parents’ contractual relationship. Townsend II

25   5
     Plaintiffs misconstrue Amazon’s briefing in Payne. Opp at 13 n.3. In response to plaintiffs’
26 argument   that that the non-signatory’s claims do not derive from purported contractual warranties,
   Amazon responded that, “even under the law that Plaintiffs say applies, Plaintiffs’ breach of
27 implied warranty claims are contractual in nature.” Payne, 2018 WL 1858763. Amazon goes on
   that: “More fundamentally, this argument is a distraction. All of [the non-signatory wife]’s claims
28 stem from the purchase of the glasses by Mr. Payne through Amazon’s website—which resulted
   in a contractual relationship. Absent that relationship, she would have no claims.” Id.
   AMAZON’S REPLY ISO MOT. TO                       -6-                       FENWICK & WEST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                 SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
          Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 11 of 17



 1 expressly forecloses that loophole. There is nothing “absurd” (Opp. at 13-14) about that result in

 2 this familial relationship; the only absurdity would be if the parents could, in their pursuit of a

 3 windfall, circumvent their agreements by disassociating the conduct they empowered their

 4 children to take from the agreements governing it.6 Unlike Brown v. Comcast Corp., No. 16-cv-

 5 00264ABSPX, 2016 WL 9109112 (C.D. Cal. Aug. 12, 2016), where the court held the knowingly

 6 exploited doctrine inapplicable in the context of a one-time visitor to a household, the Plaintiffs

 7 here live in the Parent account holders’ homes, where Alexa was set up for their own regular use.

 8          In any case, the crux of Plaintiffs’ claims—i.e., their voices were recorded allegedly

 9 without consent—directly arise out of and are inseparable from the contract. The Alexa Terms

10 provide that Alexa users’ voices are recorded and retained by Amazon. See, e.g., Buckley Decl.,

11 Exs. 7-19 at § 1.3; Exs. 10-16 at “Alexa Calling and Messaging Schedule”; Exs. 17-19 at “Alexa

12 Communication Schedule.” The Parents agreed that they are responsible for access to their

13 accounts and oversight of minors’ use. Given these undisputed contractual provisions, Plaintiffs

14 claims cannot disclaim the contract indispensable to their access to Alexa in the first place. Equity

15 does not allow Plaintiffs to ignore the Alexa agreements after knowingly enjoying the benefits of

16 the Alexa service. They are equitably estopped from denying arbitration.

17   6
       Plaintiffs’ string of cases does not support their strained interpretation of the standard. See Opp.
18   at 11-12. Loyola, 2019 WL 1601362 at *7 is inapposite as it involved a non-signatory defendant
     seeking to invoke estoppel against a signatory plaintiff. It therefore relied on the standard outlined
19   in Rajagopalan v. NoteWorld, LLC, 718 F.3d 844, 847 (9th Cir. 2013), which provided that, where
     “other circuits have granted motions to compel arbitration on behalf of non-signatory defendants
20   against signatory plaintiffs, it was ‘essential in all of these cases that the subject matter of the
     dispute was intertwined with the contract providing for arbitration.’” Similarly, McKee v. Audible,
21   Inc., No. CV 17-1941-GW(EX), 2017 WL 4685039, at *14 (C.D. Cal. July 17, 2017) and Joseph
     v. TrueBlue, Inc., No. C14-5963 BHS, 2015 WL 575289, at *3 (W.D. Wash. Feb. 11, 2015)
22   involved non-signatory defendants seeking to invoke estoppel against signatory plaintiffs and
     relied on Rajagopalan, 718 F.3d at 847. Franklin Templeton Bank & Tr. v. Butler, No. 2:15-CV-
23   435-JNP-EJF, 2016 WL 3129141, at *5 (D. Utah June 2, 2016) did not involve facts showing that
     the plaintiff had exploited the contract independent of the lawsuit. Plaintiffs’ citation to Stuart v.
24   Korey, No. C16-1815 RSM, 2017 WL 1496360, at *4 (W.D. Wash. Apr. 26, 2017) is puzzling as
     the court analyzed whether the record supported a finding that the plaintiff “personally received a
25   benefit from the agreement.” Likewise, Double D Trade Co., LLC v. Lamex Foods, Inc., No. C09-
     0919RSL, 2009 WL 4927899, at *6 (W.D. Wash. Dec. 14, 2009) does not support Plaintiffs’
26   argument as the court examined whether plaintiff had “sought to take advantage of [the
     agreements].” Finally, Univera, Inc. v. Terhune, No. C09-5227 RBL, 2009 WL 3877558, at *2
27   (W.D. Wash. Nov. 18, 2009) is unavailing as the court stated that, “a non-signatory must have
     either received a direct benefit or must have relied on the contract containing the arbitration clause”
28   and held that non-signatory defendants were “indirect beneficiaries who did not knowingly
     exploit” the contract.
     AMAZON’S REPLY ISO MOT. TO                        -7-                          FENWICK & WEST LLP
                                                                                 1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                   SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
          Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 12 of 17



 1 III.     “ACCOUNT SHARING” CONSTITUTES A VALID BASIS FOR COMPELLING
            ARBITRATION UNDER NICOSIA, WHICH ALSO SUPPORTS ESTOPPEL.
 2

 3          In an effort to distinguish Nicosia, 384 F. Supp. 3d 254, Plaintiffs argue that Amazon

 4 cannot compel arbitration based on an “account sharing” theory of estoppel. See Opp. at 10-12.

 5 But Nicosia addressed the very same question at the heart of this motion—namely, whether an

 6 account holder’s arbitration agreement “can be circumvented when it is a third party (i.e., the

 7 Plaintiff),” as opposed to the account holder, who uses the account. See id. at 271. Consistent

 8 with the decisions of many other courts that “have held that a third-party user of an account is

 9 bound by the terms governing the account,” Nicosia ruled that the account holder’s arbitration

10 agreement with Amazon bound a household member (there, her spouse) that used her account. See

11 id. at 272 (collecting cases).

12          Plaintiffs fail to offer any legal support for why Nicosia should not govern here. Instead,

13 they seize on the Nicosia court’s discussion of “traditional equitable estoppel” to suggest that its

14 holding turned entirely on Amazon’s reliance on a misrepresentation about the identity of the

15 plaintiff in that case. But Nicosia did not impose any such limitation, instead holding that the

16 plaintiff was bound by the account holder’s agreement “under either a traditional theory of

17 equitable estoppel or direct benefits estoppel.” 384 F. Supp. at 275 (emphases added). It also

18 noted that, while the “direct benefits test closely approaches the paradigm for traditional equitable

19 estoppel,” it “is not a perfect overlap.” Id. at 274 (internal citations, quotations, and alterations

20 omitted). Plaintiffs apparently seek to obfuscate this distinction by eliminating key language from

21 the quotes they use from Nicosia. Compare Opp. at 10 (“[t]he indelible feature of estoppel . . . is

22 that one party has made a representation”) (alterations in Opp.), with 384 F. Supp. 3d at 273 (“The

23 indelible feature of estoppel, as it has been traditionally defined, is that one party has made a

24 representation”) (emphasis added).

25          Nicosia recognized that “the entire purpose of an ‘account’ on a platform like Amazon is

26 to assume virtual personhood—to enter into contracts and, crucially, to remain bound by the

27 contracts to which it has previously, and with due authority, agreed.” 384 F. Supp. 3d at 272

28 (emphasis in original). For that reason, the Amazon COUs inform account holders that they

     AMAZON’S REPLY ISO MOT. TO                     -8-                        FENWICK & WEST LLP
                                                                              1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
          Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 13 of 17



 1 control, and accept responsibility for, all access to and activities under their account. Buckley

 2 Decl. at ¶ 5, Ex. 1 at 2-3, Exs. 2-6. If the validity of an account holder’s agreements with Amazon

 3 “waxed and waned depending on the identity of the human user behind the screen” or using an

 4 Alexa-enabled device connected to the account, “it would impose a cloud of uncertainty over any

 5 contract formed over the internet.” See Nicosia, 384 F. Supp. 3d at 272.

 6          Plaintiffs fail to offer any rebuttal to Amazon’s factual showing that Plaintiffs, with the

 7 permission and design of their Parents, knowingly exploited the benefits of their Parents’ Alexa

 8 accounts. The Opposition instead seeks what will amount to a categorical rule that a parent’s

 9 agreement to arbitrate disputes can never bind minors within the household—no matter how

10 extensive an individual plaintiff’s use, or how pervasive and intentional the “account sharing.”

11 “Common sense dictates that this could not possibly be the rule,” and such a result would allow

12 any individual to avoid the terms of a website simply by using someone else’s account instead of

13 their own. See Nicosia, 384 F. Supp. 3d at 272.

14          Unable to find any actual support in case law, Plaintiffs resort to inapt hypotheticals.

15 Plaintiffs analogize their claims to a houseguest’s potential claims from the use of a defective grill.

16 But Plaintiffs’ analogy illustrates the fundamental flaws in their logic.7 For one, there is no

17 allegation in this case that the Echo devices were defective; they functioned exactly as intended—

18 and exactly as the Parents understood and agreed that they would before letting Plaintiffs use them.

19 Plaintiffs’ analogy also ignores the vital role that the Parents play in the facts giving rise to this

20 case. The Echo devices at issue did not materialize from the ether into Plaintiffs’ homes and

21 bedrooms. The Parents placed them there; they linked those devices to their Amazon accounts

22
     7
23    This analogy—and its discussion of potential liabilities arising from use of a household grill—
     evokes Washington case law under the “family car” doctrine. Applying agency principles, the
24   “family car” doctrine is a long-standing rule that imputes liability arising from ordinary household
     uses of a vehicle on the “one who furnishes [the] vehicle for the customary conveyance of the
25   members of his family” or household. Davis v. Browne, 20 Wash. 2d 219, 229 (1944) (owner of
     family car was liable for damages inflicted by son, who was driving) (citing seminal case Birch v.
26   Abercrombie, 74 Wash. 486, modified, 135 P. 821 (Wash. 1913), and collecting other cases) (en
     banc). Just as the Parents would not be able to shirk the liabilities that may arise from ordinary
27   uses of the “family car” by “anyone driving the vehicle for that purpose with [their] consent,
     express or implied, whether a member of his family or another,” Davis, 20 Wash. 2d at 229, they
28   should not be able to escape the agreements for the household Echo devices (and connected
     Amazon accounts) through which the Parents allow their children to access the Alexa service.
     AMAZON’S REPLY ISO MOT. TO                       -9-                          FENWICK & WEST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                 SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
          Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 14 of 17



 1 with full knowledge that terms would apply; and there is no dispute that they are bound by the

 2 Amazon arbitration agreement. Equity requires that the same agreements to arbitrate that prohibit

 3 the Parents from bringing claims on their own behalf bar them from bringing the same claims on

 4 behalf of the children with whom they knowingly and intentionally shared their accounts.

 5 IV.      PLAINTIFFS’ CLAIMS ARE INTERTWINED WITH THEIR PARENTS’
            AGREEMENTS TO ARBITRATE.
 6

 7          In response to Amazon’s assertion that equitable estoppel also applies because Plaintiffs’

 8 claims are closely intertwined with their Parents agreements to arbitrate Plaintiffs cite a handful of

 9 distinguishable cases, none of which hold the intertwined theory of equitable estoppel inapplicable

10 in the guardian-child context. The cases, which are all factually dissimilar, discuss the general

11 principle of estoppel in varying contexts. See Comer, 436 F.3d 1098 (discussing pension plan

12 participant and investment manager); DuPont, 269 F.3d 187 (discussing parent company-

13 subsidiary corporate context); Thomson-CSF, S.A. v. Am. Arbitration Ass’n, 64 F.3d 773, 779 (2d

14 Cir. 1995) (discussing relationships among corporate entities); MAG Portfolio Consult, GMBH v.

15 Merlin Biomed Grp. LLC, 268 F.3d 58 (2d Cir. 2001) (same); Merrill Lynch Inv. Managers v.

16 Optibase, Ltd., 337 F.3d 125 (2d Cir. 2003) (discussing agency theory of binding a non-signatory);

17 Double D Trade Co., LLC, 2009 WL 4927899 (discussing equitable estoppel in the business

18 context); InfoSpan, Inc. v. Emirates NBD Bank PJSC, No. SACV111062JVSANX, 2012 WL

19 12960766 (C.D. Cal. Dec. 7, 2012) (same); Janvey v. Alguire, 847 F.3d 231 (5th Cir. 2017)

20 (discussing equitable estoppel in the context of former employees).

21          Though the intertwined theory most frequently is applied where a non-signatory attempts

22 to enforce an arbitration provision against a signatory, it should also apply here. The Fourth Circuit

23 has applied the intertwined theory to enforce an arbitration provision against a non-signatory where

24 the parties shared a close relationship and their disputes arise from similar facts. See J.J. Ryan &

25 Sons, Inc. v. Rhone Poulenc Textile, S.A., 863 F.2d 315, 321 (4th Cir. 1988) (compelling arbitration

26 against non-signatory and explaining that “a court may refer claims against the parent [corporation]

27 to arbitration even though the parent is not formally a party to the arbitration agreement.”)

28 Similarly, the Third Circuit enforced an arbitration agreement against a non-signatory to a contract

     AMAZON’S REPLY ISO MOT. TO                     - 10 -                      FENWICK & WEST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                 SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
          Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 15 of 17



 1 to which the non-signatory was a third-party beneficiary. See Coastal Steel Corp. v. Tilghman

 2 Wheelabrator Ltd., 709 F.2d 190, 202-04 (3rd Cir. 1983), overruled on other grounds by Lauro

 3 Lines v. Chasser, 490 U.S. 495 (1989).

 4          Plaintiffs’ claims are directly intertwined with their Parents’ assent to the COUs and the

 5 Alexa Terms. Plaintiffs do not dispute that it is impossible to set up an Alexa device without such

 6 assent, that these agreements authorize voice recording, and that they assign responsibility for

 7 minors’ use of the devices to the Parents who activate them. Thus, the only real question left on

 8 the intertwined theory is whether Plaintiffs share a close relationship with their parents. That

 9 question answers itself. That those very Parents set the devices up in their homes for their children

10 to use, and then bring this suit as guardians on their children’s behalf, further underscores their

11 close relationship and requires arbitration.8

12                                           CONCLUSION

13          For these reasons and those outlined in the Motion, Amazon respectfully requests that the

14 Court grant its Motion to Compel Arbitration, order all claims in this action to individualized

15 arbitration, and dismiss this action or stay all proceedings pending completion of arbitration.

16 \\

17 \\

18 \\

19 \\

20 \\

21 \\

22 \\

23 \\

24 \\

25 \\

26
     8
27   Amazon’s moving papers established that the Amazon COUs, by incorporating the AAA rules,
   delegate all questions concerning arbitrability to the arbitrator, and not the Court. Motion at 25-
28 26. Plaintiffs do not dispute, and therefore concede this point. Accordingly, once this Court finds
   that equitable estoppel applies, all other issues should be left to the arbitrator.
   AMAZON’S REPLY ISO MOT. TO                       - 11 -                        FENWICK & WEST LLP
                                                                              1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
          Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 16 of 17



 1 Dated: October 4, 2019               Respectfully submitted,

 2                                      FENWICK & WEST LLP

 3
                                        By: s/Jeffrey A. Ware
 4                                          Jeffrey A. Ware, WSBA No. 43779

 5                                          1191 Second Avenue, 10th Floor
                                            Seattle, WA 98101
 6                                          Telephone: 206.389.4510
                                            Facsimile: 206.389.4511
 7                                          Email:     jware@fenwick.com

 8                                          Laurence F. Pulgram (admitted pro hac vice)
                                            Tyler G. Newby (admitted pro hac vice)
 9                                          Molly R. Melcher (admitted pro hac vice)
                                            Armen N. Nercessian (admitted pro hac vice)
10                                          Avery L. Brown (admitted pro hac vice)
                                            Mary M. Griffin (admitted pro hac vice)
11                                          FENWICK & WEST LLP
                                            555 California Street, 12th Floor
12                                          San Francisco, CA 94104
                                            Telephone: 415.875.2300
13                                          Facsimile: 415. 281.1350
                                            Email:      lpulgram@fenwick.com
14                                                      tnewby@fenwick.com
                                                        mmelcher@fenwick.com
15                                                      anercessian@fenwick.com
                                                        avery.brown@fenwick.com
16                                                      mgriffin@fenwick.com

17                                          Attorneys for Defendants
                                            AMAZON.COM, INC. and
18                                          A2Z DEVELOPMENT CENTER, INC.

19

20

21

22

23

24

25

26

27

28

     AMAZON’S REPLY ISO MOT. TO          - 12 -                    FENWICK & WEST LLP
                                                                  1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                    SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
          Case 2:19-cv-00910-RAJ-MLP Document 72 Filed 10/04/19 Page 17 of 17



 1                                   CERTIFICATE OF SERVICE

 2          I, Jeffrey Ware, hereby certify that on October 4, 2019, I caused the foregoing

 3 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL ARBITRATION

 4 AND TO DISMISS PLAINTIFFS’ CLAIMS to be served on the following parties as indicated

 5 below:

 6     Lauren Hudson, WSBA No. 55124                         [ ]   By United States Mail
       QUINN EMANUEL URQUHART &                              [ ]   By Legal Messenger
 7     SULLIVAN LLP                                          [X]   By Electronic CM/ECF
       600 University St., Ste. 2800
       Seattle, WA 98101                                     [ ]   By Overnight Express Mail
 8                                                           [ ]   By Facsimile
       laurenhudson@quinnemanuel.com
                                                             [ ]   By Email [by agreement of counsel]
 9
       Andrew H. Schapiro (pro hac vice)
10     Stephen Swedlow (pro hac vice)
       QUINN EMANUEL URQUHART &
11     SULLIVAN LLP
       191 N. Wacker Drive, Suite 2700 Chicago, IL
12     60606 Tel: 312.705.7400 Fax: 312.705.7401
       andrewschapiro@quinnemanuel.com
13     stephenswedlow@quinnemanuel.com

14     Ashley C. Keller (pro hac vice)
       Travis D. Lenkner (pro hac vice)
15     J. Dominick Larry (pro hac vice)
       KELLER LENKNER LLC
16     150 N. Riverside Plaza, Ste. 4270
       Chicago, IL 60606
17     Tel.: 312.741.5220
       Fax: 312.971.3502
18     ack@kellerlenkner.com
       tdl@kellerlenkner.com
19     nl@kellerlenkner.com

20     Warren D. Postman (pro hac vice)
       KELLER LENKNER LLC
21     1300 Street N.W., Suite 400E
       Washington, D.C.
22     Tel.: 202.749.8334
       Fax: 312.971.3502
23     wdp@kellerlenkner.com

24     Attorneys for Plaintiff and the Putative Class
25

26 Dated: October 4, 2019                         By: s/ Jeffrey A. Ware
                                                     For Jeffrey A. Ware, WSBA No. 43779
27                                                   FENWICK & WEST LLP

28

     AMAZON’S REPLY ISO MOT. TO                     - 13 -                        FENWICK & WEST LLP
                                                                                 1191 SECOND AVENUE, 10TH FLOOR
     COMPEL ARB.                                                                   SEATTLE, WASHINGTON 98101
     CASE NO.: 2:19-CV-910-RAJ-MLP
